Exhibit Date 27 December 2007 STAR BULK CARRIERS CORP. as Borrower —and — THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders —and — COMMERZBANK AG as Agent and as Security Trustee LOAN AGREEMENT relating to a term loan facility of up to US$120,000,000 to finance part of the purchase price of five Supramax bulk carriers WATSON FARLEY & WILLIAMS Piraeus INDEX ClausePage 1 INTERPRETATION 1 2 FACILITY 19 3 POSITION OF THE LENDERS AND THE MAJORITY LENDERS 19 4 DRAWDOWN 20 5 INTEREST 22 6 INTEREST PERIODS 24 7 DEFAULT INTEREST 25 8 REPAYMENT AND PREPAYMENT 26 9 CONDITIONS PRECEDENT 28 10 REPRESENTATIONS AND WARRANTIES 29 11 GENERAL UNDERTAKINGS 31 12 CORPORATE UNDERTAKINGS 35 13 INSURANCE 36 14 SHIP COVENANTS 42 15 SECURITY COVER 46 16 PAYMENTS AND CALCULATIONS 48 17 APPLICATION OF RECEIPTS 50 18 APPLICATION OF EARNINGS 51 19 EVENTS OF DEFAULT 51 20 FEES AND EXPENSES 56 21 INDEMNITIES 57 22 NO SET-OFF OR TAX DEDUCTION 59 23 ILLEGALITY, ETC 52 24 INCREASED COSTS 60 25 SET-OFF 61 26 TRANSFERS AND CHANGES IN LENDING OFFICES 62 27 VARIATIONS AND WAIVERS 66 28 NOTICES 67 29 SUPPLEMENTAL 69 30 LAW AND JURISDICTION 69 SCHEDULE 1 LENDERS AND COMMITMENTS 71 SCHEDULE 2 DETAILS OF CHARTERPARTIES 72 SCHEDULE 3 DRAWDOWN NOTICE 73 SCHEDULE 4 CONDITION PRECEDENT DOCUMENTS 74 SCHEDULE 5 TRANSFER CERTIFICATE 77 SCHEDULE 6 FORM OF COMPLIANCE CERTIFICATE 81 THIS LOAN AGREEMENT is made on 27 December 2007 BETWEEN: (1) STAR BULK CARRIERS CORP. a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule I, as Lenders; (3) COMMERZBANK AG acting through its office at Ness 7-9 D-20457, Hamburg Germany, as Agent; and (4) COMMERZBANK AG acting through its office at Ness 7-9 D-20457, Hamburg Germany, as Security Trustee. WHEREAS: The Lenders have agreed to make available to the Borrower a term loan facility in an amount of up to the lesser of (a) $120,000,000 and (b) 80 per cent. of the aggregate Initial Market Value of the Ships which shall be made available to Borrower for the purpose of: (a) financing or, as the case may be, refinancing part of the acquisition cost of the Ships; and (b) assisting the Borrower in making any redemption payments to its shareholders. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.6 in this Agreement: “Additional Ships” means, together, “C DUCKLING”, “F DUCKLING” and “G DUCKLING” and, in the singular, means any of them; “Advances” means the principal amount of each borrowing by the Borrower under this Agreement; “Affected Lender” has the meaning given in Clause 5.5; “Agency and Trust Deed” means the agency and trust deed executed or to be executed between the Borrower, the Lenders, the Agent and the Security Trustee in such form as the Lenders may approve or require; “Agent” means Commerzbank AG and any of its successors including, without limitation, any successor appointed under clause 5 of the Agency and Trust Deed; “Approved Flag” means the Marshall Islands flag or such other flag as the Agent may, acting upon the instructions of the Majority Lenders, approve as the flag on which a Ship shall be registered; 1 “Approved Flag State” means the Republic of Marshall Islands, or any other country in which the Agent, may, acting upon the instructions of the Majority Lenders, approve that a Ship be registered; “Approved Manager” means, in relation to the commercial management of each Ship, Star Bulk Management Inc., a corporation incorporated in the Republic of Marshall Islands having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 or any other company which the Agent may, with the authorisation of the Majority Lenders, approve from time to time as the commercial manager of a Ship; “Asset Cover Percentage” means, on each Margin Calculation Date, the Loan expressed as a percentage of the aggregate Market Value of the Mortgaged Ships at that time; “Availability Period” means, in relation to an Advance, the period commencing on the date of this Agreement and ending on: (a) 31 January 2008 (or such later date as the Agent may, with the authorisation of all the Lenders, agree with the Borrower); or (b) if earlier, the date on which the Total Commitments are fully borrowed, cancelled or terminated; “Book Equity” means, at any relevant time, the aggregate of the amounts paid-up or credited as paid-upon of the issued capital stock of the Borrower and the other members of the Group and any additional paid-in capital of the Borrower and the other members of the Group and the amount of consolidated capital and revenue reserves of the Borrower and the other members of the Group (including any share premium account, capital redemption reserve fund, revaluation reserve and any credit balance on any retained earnings account(s) of any member of the Group) and other stockholders’ equity determined in accordance with GAAP all as shown by the latest consolidated accounts of the Group delivered under this Agreement but after: (i) deducting any debit balance on such retained earnings account(s); (ii) deducting any amount shown in such combined balance sheet in respect of goodwill (including goodwill arising on consolidation) and other intangible assets; (iii) excluding any amounts set aside for taxation as at the date of such balance sheet and making such adjustments as may be appropriate in respect of any significant additional taxation expected to result from transactions carried out by any member of the Group after such date and not reflected in that balance sheet; “Borrower” means Star Bulk Carriers Corp., a corporation incorporated in the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960; “Business Day” means a day on which banks are open in London, Hamburg, Athens and Piraeus and, in respect of a day on which a payment is required to be made under a Finance Document, also in New York City; 2 “C DUCKLING” means the 2002-built Supramax bulk carrier of 52,500 metric deadweight tons currently registered in the ownership of the relevant Seller under the Panamanian flag with the name “C DUCKLING” which is to be acquired by Star G pursuant to the relevant MOA and registered in the ownership of Star G under the relevant Approved Flag with the name “STAR GAMMA”; “Charterparty” means, in relation to each Ship, the Initial Charterparty or the Future Charterparty in respect of that Ship; “Charterparty Assignment” means, in relation to each Ship, an assignment of the rights of the Owner of that Ship under each Initial Charterparty or, as the case may be, any Future Charterparty executed or, as the context may require, to be executed by the relevant Owner in favour of the Security Trustee, in each case, in such form as the Lenders may approve or require and, in the plural, means all of them; “Commitment” means, in relation to a Lender, the amount set opposite its name in the third column of Schedule 1, or, as the case may require, the amount specified in the relevant Transfer Certificate, as that amount may be reduced, cancelled or terminated in accordance with this Agreement (and “Total Commitments” means the aggregate of the Commitments of all the Lenders); “Compliance Certificate” means a certificate in the form set out in Schedule 6 (or in any other form which the Agent, acting with the authorisation of all the Lenders, approves or requires); “Contract Price” means: (a) in relation to “C DUCKLING”, $43,474,354.37; (b) in relation to “F DUCKLING”, $40,917,039.41; (c) in relation to “G DUCKLING”, $40,917,039.41; (d) in relation to “I DUCKLING”, $42,451,428.39; and (e) in relation to “J DUCKLING”, being, in each case, the purchase price for each Ship payable by the relevant Owner to the relevant Seller pursuant to the relevant MOA; “Contractual Currency” has the meaning given in Clause 21.5; “Contribution” means, in relation to a Lender, the part of the Loan which is owing to that Lender; “Creditor Party” means the Agent, the Security Trustee or any Lender, whether as at the date of this Agreement or at any later time; “Dollars” and “5” means the lawful currency for the time being of the United States of America; 3 “Drawdown Date” means, in relation to an Advance, the date requested by the Borrower for the Advance to be made, or (as the context requires) the date on which the Advance is actually made; “Drawdown Notice” means a notice in the form set out in Schedule 3 (or in any other form which the Agent approves or reasonably requires); “Earnings” means, in relation to each Ship, all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Owner thereof or the Security Trustee and which arise out of the use or operation of that Ship, including (but not limited to): (a) all freight, hire and passage moneys, compensation payable to the relevant Owner or the Security Trustee in the event of requisition of that Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of the Ship; (b) all moneys which are at any time payable under Insurances in respect of loss of earnings; and (c) if and whenever that Ship is employed on terms whereby any moneys falling within paragraphs (a) or (b) above are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to that Ship; “Earnings Account” means, in relation to each Ship, an account in the name of the Owner of that Ship, with the Agent designated “[name of Ship] - Earnings Account”, or any other account (with that or another office of the Agent) which is designated by the Agent as the Earnings Account for that Ship for the purposes of this Agreement and, in the plural means all of them; “Earnings Account Pledge” means, in relation to each Earnings Account, a deed of pledge creating security in respect of that Earnings Account in such form as the Lenders may approve or require and in the plural means all of them; “Environmental Claim” means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and “claim” means a claim for damages, compensation, fines, penalties or any other payment of any kind whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset; 4 “Environmental Incident” means, in relation to each Ship: (a) any release of Environmentally Sensitive Material from that Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than that Ship and which involves a collision between that Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which that Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or that Ship or the Owner thereof and/or any operator or manager is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from that Ship and in connection with which that Ship is actually or potentially liable to be arrested and/or where the Owner thereof and/or any operator or manager of that Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; “Environmental Law” means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of
